Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the RCE and the Amendment filed on January 6, 2022, claims 1, 2, 8, 11, 12, and 14 were amended.  
Claims 1, 2, and 7-14 are currently pending, of which claims 1 and 14 are independent claims. 

Response to Arguments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the previous rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Arad et al., US Patent Publication Number 2020/0346411 A1, discloses a method of rendering data for addressable dispensing of material over a working surface, comprises: receiving input image data arranged grid-wise over a plurality of picture-elements; generating an initial map describing a distance field and having a plurality of map-elements each storing distance information corresponding to one picture-element; for each picture-element of at least a portion of the picture-elements: linearly scanning the map independently along a first axis and along a second Arad would not be combinable with the cited art of record, as it is not teaching the shaping controller is configured to predict a surface area during dissolution which is a surface area of the support layer remaining at a time point a part of the support layer is dissolved by being immersed in the support material removing liquid, and to predict the support layer removal time based further on the surface area during dissolution  Therefore, the description of Arad would not enable a person of ordinary skill in the art to implement a shaping system for shaping a shaped object that is stereoscopic that predicts, as recited in the present independent claims.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a shaping system for shaping a shaped object that is stereoscopic, the shaping system comprising: a shaping portion that is a three-dimensional shaping device which performs an operation of shaping the shaped object; and a shaping controller that controls the operation of shaping the shaped object in the shaping portion, wherein at a time of shaping the shaped object, the shaping portion is configured to further form a support the shaping controller is configured to predict a surface area during dissolution which is a surface area of the support layer remaining at a time point a part of the support layer is dissolved by being immersed in the support material removing liquid, and to predict the support layer removal time based further on the surface area during dissolution”; wherein the shaping controller is configured to: select a layout that minimizes the support layer removal time or a total time of a shaping time and the support layer removal time from various layouts each comprising a corresponding support layer, adjust a position of an inkjet head of the three-dimensional shaping device that ejects a material for shaping the shaped object with respect to a layering direction of the selected layout of the shaped object to be 3D printed, and control the three-dimensional shaping device to print the shaped object in the layering direction.



Claim 14
The reasons for allowance of Claim 14 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a shaping control apparatus that controls an operation of a shaping portion that is a three-dimensional shaping device which performs an operation of shaping a shaped object, wherein at a time of shaping the shaped object, the shaping portion is configured to further form a support layer that supports at least a part of the shaped object being shaped, and the shaping control apparatus is configured to predict a support layer removal time which is a time required for removing the support layer after formation of the shaped object and the support layer in the shaping portion is completed; the shaping control apparatus is configured to predict the support layer removal time based on a surface area of the support layer; the shaping portion is configured to use a material having a property of dissolving with respect to a support material removing liquid which is a predetermined liquid as a support material to become a material of the support layer, the support layer removal time is a time required for removing the support layer when removing the support layer by immersing the shaped object and the support layer in the support material removing liquid, and the shaping control apparatus is configured to “predict a surface area during dissolution which is a surface area of the support layer remaining at a time point a part of the support layer is dissolved by being immersed in the support material removing liquid, and to predict the support layer removal time based further on the surface area during dissolution”; wherein the shaping controller is configured to: select a layout that minimizes the support layer removal time or a total time of a shaping time and the support layer removal time from various layouts each comprising a corresponding support layer, adjust a position of an inkjet head of the three-
As dependent claims 2 and 7-13 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1-3 and corresponding description.
The prior art made of record include Gibson et al. (US Patent Publication No. 2019/0210106 A1); Brunner et al. (US Patent Publication No. 2018/0340089 A1); Rosales S, Ferrándiz S, Reig MJ, Seguí J. Study of soluble supports generation in 3d printed part. Procedia Manufacturing. 2017 Jan 1;13:833-9 (“Rosales”); and Arad et al. (US Patent Publication No. 2020/0346411 A1).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117